                   Case 3:95-cv-00757-MMD Document 1083 Filed 12/29/20 Page 1 of 2




              1 HANSON BRIDGETT LLP
                MICHAEL J. VAN ZANDT (Nevada Bar # 7199)
              2 mvanzandt@hansonbridgett.com
                NATHAN A. METCALF (Nevada Bar # 10404)
              3 nmetcalf@hansonbridgett.com
                425 Market Street, 26th Floor
              4 San Francisco, California 94105
                Telephone:    (415) 777-3200
              5 Facsimile:    (415) 541-9366
              6 Attorneys for Defendant
                Board of Directors, Truckee-Carson
              7 Irrigation District

              8
                                               UNITED STATES DISTRICT COURT
              9
                                               FOR THE DISTRICT OF NEVADA
             10

             11
                  UNITED STATES OF AMERICA,                         CASE NO. CV-N-95-757-MMD
             12
                                 Plaintiff,                         THE BOARD OF DIRECTORS OF THE
             13                                                     TRUCKEE-CARSON IRRIGATION
                         v.                                         DISTRICT'S MOTION FOR EXTENSION
             14                                                     OF TIME TO REPLY TO UNITED
                BOARD OF DIRECTORS, TRUCKEE-                        STATES AND PYRAMID LAKE TRIBE
             15 CARSON IRRIGATION DISTRICT,                         JOINT RESPONSE TO TCID'S MOTION
                INDIVIDUALLY AND as Representatives of              FOR CLARIFICATION OF ORDER
             16 the Class of all Water Users in the Newlands        DATED OCTOBER 1, 2020 RE:
                Project, et al., and the TRUCKEE-CARSON             FEDERAL WATER MASTERS
             17 IRRIGATION DISTRICT,                                CATEGORIES FOR REPAYMENT
             18                  Defendants.                        FIRST REQUEST
             19

             20          The Truckee-Carson Irrigation District ("TCID") hereby requests a two week extension to
             21 file its reply to the United States and Pyramid Lake Tribe response to TCID's motion for

             22
                  clarification. The United States and the Pyramid Lake Tribe filed their joint response on
             23
                  December 16, 2020. While TCID has worked diligently to reply to the filing, the Christmas
             24
                  holiday has prevented TCID from contacting the proper personnel at TCID to complete its
             25

             26 analysis and reply. Therefore, TCID requests this two week extension until January 6, 2021 to file

             27 its reply.

             28          The United States and the Pyramid Lake Tribe do not object to this request.

                                                            -1-                    Case No. CV-N-95-757-HDM
17149673.1         TCID'S REQUEST FOR EXTENSION TO REPLY TO JOINT RESPONSE RE: MOTION FOR CLARIFICATION
                   Case 3:95-cv-00757-MMD Document 1083 Filed 12/29/20 Page 2 of 2




             1                                                   Respectfully submitted,
             2 Dated: December 23, 2020                          HANSON BRIDGETT LLP

             3
                                                           By           /s/ Michael J. Van Zandt
             4
                                                                  MICHAEL J. VAN ZANDT
             5                                                   Attorney for BOARD OF DIRECTORS,
                                                                 TRUCKEE-CARSON IRRIGATION DISTRICT,
             6                                                   TRUCKEE-CARSON IRRIGATION DISTRICT
                                                                 AND NEWLANDS PROJECT WATER RIGHTS
             7                                                   OWNERS
             8

             9

             10                                       ORDER

             11       TCID's motion for an extension of time to file its reply until January 6, 2021 is
                  GRANTED.
             12

             13                                               IT IS SO ORDERED.

             14
                                                              ______________________________
             15                                               MIRANDA M. DU
                                                              CHIEF UNITED STATES DISTRICT JUDGE
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                            -2-                    Case No. CV-N-95-757-HDM
17149673.1         TCID'S REQUEST FOR EXTENSION TO REPLY TO JOINT RESPONSE RE: MOTION FOR CLARIFICATION
